--------------------------------------------------------------------------------

Spousal Consent

The undersigned, Bruno Zheng Wu, a United States of America (“USA”) citizen with
Passport No.: 530914122, is the lawful spouse of Yang Lan, a PRC citizen with
PRC ID Card No.: 110108196803315727. I hereby unconditionally and irrevocably
agree to the execution of the following documents by Yang Lan on April 1, 2016,
and the disposal of the equity interests of Tianjin Sevenstarflix Network
Technology Limited (“Company”) held by Yang Lan and registered inhername
according to the following documents:

(a)

The Equity Pledge Agreement entered into between the YOU On Demand (Beijing)
Technology Co., Ltd. (“WFOE”), Yang Lan and Zhu Yun;

    (b)

The Call Option Agreement entered into between the WFOE, Yang Lan, Zhu Yun and
the Company; and

    (c)

The Power of Attorney executed by Yang Lan.

(collectively, “Transaction Documents”).

I hereby undertake not to make any assertions in connection with the equity
interests of the Company which are held by Yang Lan. I hereby further confirm
that Yang Lan can perform the Transaction Documents and further amend or
terminate the Transaction Documents absent authorization or consent from me.

I hereby undertake to execute all necessary documents and take all necessary
actions to ensure appropriate performance of the Transaction Documents (as
amended from time to time) upon the WFOE’s request.

I hereby agree and undertake that if I obtain any equity interests of the
Company which are held by Yang Lan for any reasons, I shall be bound by the
Transaction Documents, as well as the Technical Services Agreement entered into
between the WFOE and the Company as of April 1, 2016 and comply with the
obligations thereunder as a shareholder of the Company. For this purpose, upon
the WFOE’s request, I shall sign a series of written documents in substantially
the same format and content as the Transaction Documents, as well as the
Technical Services Agreement.

Name:  Bruno Zheng Wu         By:

/s/ Bruno Zheng Wu

    Date:  April 5, 2016


--------------------------------------------------------------------------------

Spousal Consent

The undersigned, Liang Wen Gang, a People’s Republic of China (“PRC”) citizen
with PRC ID Card No.: 150102196901233038, is the lawful spouse of Zhu Yun, a PRC
citizen with PRC ID Card No.: 630104197402260543. I hereby unconditionally and
irrevocably agree to the execution of the following documents by Zhu Yun on 1
April 2016, and the disposal of the equity interests of Tianjin Sevenstarflix
Network Technology Limited (“Company”) held by Zhu Yun and registered in her
name according to the following documents:

(a)

The Equity Pledge Agreement entered into between the YOU On Demand (Beijing)
Technology Co., Ltd. (“WFOE”), Yang Lan and Zhu Yun;

    (b)

The Call Option Agreement entered into between the WFOE, Yang Lan, Zhu Yun and
the Company; and

    (c)

The Power of Attorney executed by Zhu Yun.

(collectively, “Transaction Documents”).

I hereby undertake not to make any assertions in connection with the equity
interests of the Company which are held by Zhu Yun. I hereby further confirm
that Zhu Yun can perform the Transaction Documents and further amend or
terminate the Transaction Documents absent authorization or consent from me.

I hereby undertake to execute all necessary documents and take all necessary
actions to ensure appropriate performance of the Transaction Documents (as
amended from time to time) upon the WFOE’s request.

I hereby agree and undertake that if I obtain any equity interests of the
Company which are held by Zhu Yun for any reasons, I shall be bound by the
Transaction Documents, as well as the Technical Services Agreement entered into
between the WFOE and the Company as of April 1, 2016 and comply with the
obligations thereunder as a shareholder of the Company. For this purpose, upon
the WFOE’s request, I shall sign a series of written documents in substantially
the same format and content as the Transaction Documents, as well as the
Technical Services Agreement.

Name:  Liang Wen Gang         By:

/s/ Liang Wen Gang

    Date:  April 5, 2016


--------------------------------------------------------------------------------